Appeal from an order of the County Court, Kings County, denying appellant’s application in the nature of a writ of error coram nobis to vacate a judgment rendered by said court on January 14, 1946 convicting appellant on his plea of guilty of grand larceny in the second degree and sentencing him to serve two and one half to five years. The indictment charged that appellant had stolen a certain make of camera of the value of $125. Appellant now claims that the price of the stolen camera was fixed by law at not more than $80 and, therefore, he could not have been convicted of a felony. Order unanimously affirmed. It appears from the papers in support of appellant’s application that, of the type of camera which the indictment charged appellant had stolen, there were new and several used models available. It was only the cheaper model of used camera that was price-fixed by law at $80. The indictment does not specify whether appellant had stolen a new or a used camera, or the model. Appellant’s plea of guilty was an admission of the allegations contained in the indictment and precludes him from now controverting the factual allegation that the stolen camera had a value of $125. (People v. Sullivan, 3 N Y 2d 196; People ex rel. Carr v. Martin, 286 N. Y. 27.)
Present — Nolan, P. J., Wenzel, Ughetta and Hallinan, JJ.; Beldoek, J., not voting.